REASONS FOR ALLOWANCE 
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed operating apparatus specifically including as the distinguishing features in combination with the other limitations the claimed “second buffer member arranged at the other end of the movable range in at least one of the first groove and the second groove, wherein the first buffer member and the second buffer member are different from each other in at least one of a material, a shape, a size, and an orientation thereof”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINEER’S COMMENTS 
The information disclosure statement (IDS) submitted on 8/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 	The drawings filed 8/12/2019 have been accepted by the examiner. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872